Citation Nr: 1024485	
Decision Date: 06/30/10    Archive Date: 07/08/10

DOCKET NO.  06-26 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to a rating in excess of 20 percent for service-
connected lumbosacral strain with degenerative joint disease.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1973 to March 
1976.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in December 
2005 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Wichita, Kansas.

The Board notes that this rating decision also severed 
service connection for degenerative joint disease of the 
lumbosacral spine, as well as denied service connection for 
right leg, right buttock, right knee, right foot, and left 
knee pain and pain in the toes, all claimed as secondary to 
the Veteran's service-connected lumbosacral strain with 
degenerative joint disease.  In his September 2004 notice of 
disagreement, the Veteran specifically stated that he was 
appealing the 20 percent rating assigned for his service-
connected lumbosacral strain with degenerative joint disease.  
Thus, the severance of service connection for degenerative 
joint disease of the lumbar spine and any issues pertaining 
to neurological disabilities due to the service-connected 
lumbar spine disability are not before the Board at this 
time.  

The Board observes that the record raises the claim of 
entitlement to service connection for a mood disorder, to 
include as secondary to service-connected
lumbosacral strain.  This issue has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and the claim is 
referred to the AOJ for appropriate action.  


FINDING OF FACT

Service-connected lumbosacral strain with degenerative joint 
disease is manifested by kyphosis, abnormal gait, right side 
spasm and bilateral tenderness, range of motion of 45 degrees 
flexion, 15 degrees extension, 30 degrees left lateral 
flexion, 25 degrees right lateral flexion, and 30 degrees 
bilateral rotation without additional limitation due to pain 
upon repetition 





CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent 
have not been met for service-connected lumbosacral strain 
with degenerative joint disease.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Stegall Considerations

The Board observes that this case was remanded by the Board 
in March 2009.  The United States Court of Appeals for 
Veterans Claims (Court) has held "that a remand by this 
Court or the Board confers on the Veteran or other claimant, 
as a matter of law, a right to compliance with the remand 
orders."  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  
The purpose of the March 2009 remand was to achieve further 
development of the claim, namely obtaining additional VA and 
private treatment records and affording the Veteran a VA 
examination.  A review of the post remand record shows that 
VA treatment records dated through November 2009 were added 
to the record prior to recertification of the appeal to the 
Board.  Additionally, the private treatment records in 
question were requested, and a response was received that the 
Veteran failed to report for the appointment.  A VA 
examination was performed in November 2009, and in the 
report, the examiner addressed the specific question posed by 
the Board regarding symptoms of piriformis syndrome.  
Therefore, the Board determines that the RO/AMC substantially 
complied with the Board's orders in the March 2009 remand, 
and that the Board may now proceed with adjudication of the 
claim.

I. VA's Duties to Notify and Assist
 
The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).  

VA must inform a claimant about the information and evidence 
not of record that is necessary to substantiate the claims, 
the information and evidence that VA will seek to provide, 
and the information and evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (revised 73 
Fed. Reg. 23353-23356, April 30, 2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Additionally, in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), the Court of Appeals for Veterans Claims 
(Court) held that VCAA notice requirements also apply to the 
evidence considered in determinations of the degree of 
disability and effective date of the disability once service 
connection has been established.  

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims 
for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this case, the Veteran was provided with a VCAA 
notification letter in August 2005, prior to the initial 
unfavorable AOJ decision issued in December 2005.  However, 
this letter failed to address the Veteran's increased rating 
claim.  An additional letter was sent in March 2009.

The Board observes that the March 2009 letter advised the 
Veteran that he must show that his service-connected 
disability had increased in severity, of how VA would assist 
him in developing his claim, and his and VA's obligations in 
providing evidence for consideration.  Additionally, this 
letter informed him of how to substantiate disability 
ratings, as well as effective dates.

The Board acknowledges the defective timing of this notice, 
but finds that no prejudice to the Veteran has resulted.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the Veteran has been prejudiced thereby).  In this 
regard, the Board notes that providing the Veteran with VCAA-
compliant notice prior to a readjudication "cures" any 
timing problem resulting from any deficiency in notice 
content or the lack of notice prior to an initial 
adjudication.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. 
Cir. 2007), citing Mayfield v, Nicholson, 444 F.3d 1328, 1328 
(Fed. Cir. 2006).  A statement of the case and supplemental 
statement of the case constitute "readjudication decisions" 
that comply with all due process requirements if preceded by 
adequate VCAA notice.  See id.  In the present case, 
subsequent to the March 2009 VCAA letter, the Veteran's claim 
was readjudicated and an SSOC issued.  Thus, the Board 
determines that any timing deficiency in notice was rectified 
by subsequent readjudication of the claim. 

Accordingly, the Board determines that the content 
requirements of VCAA notice have been met and the purpose of 
such notice, to promote proper development of the claim, has 
been satisfied.  See Mayfield, 444 F.3d.  Based on the above, 
the Board finds that further VCAA notice is not necessary 
prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the Veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the Veteran's claim and providing him 
with a VA examination.  The Veteran's VA medical records, 
private medical records, the reports of June 2005 and 
November 2009 VA examinations were reviewed by both the AOJ 
and the Board in connection with adjudication of his claim.  
The Board notes that the appeal was remanded so that August 
2006 records related to the Veteran's leave under FMLA could 
be obtained; however, the AOJ received a response that the 
Veteran failed to attend that appointment.  Thus, there were 
no such records available.  The Veteran has not identified 
any additional, relevant treatment records the Board needs to 
obtain for an equitable adjudication of the claim.

With regard to the VA examinations, the Board notes that once 
VA undertakes to provide a VA examination, it must ensure 
that the examination is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  In this case, with regard to the June 
2005 VA examination report, the Board notes that the examiner 
states that the results were not valid.  Hence, the Board 
does not find this examination report adequate for rating 
purposes.

With regard to the November 2009 VA examination, the Board 
observes that the examiner documented the Veteran's 
subjective complaints and medical history, and clinically 
evaluated the Veteran.  Thereafter, in the reports, they 
provided information sufficient in detail and relevance to 
the rating criteria to allow for determination of the 
appropriate disability rating.  The Board notes that the 
Veteran, through his representative, has made the argument 
that the examiner did not review a 2007 neurosurgeon consult.  
However, as indicated above, the Veteran has not appealed the 
denial of service connection for right lower extremity 
neurological disability.  Although the examiner, as requested 
by the Board, does address whether the Veteran's back pain is 
related to the service-connected back disorder diagnosed 
piriformis syndrome, this opinion is not dependent on 
evidence related solely to the nature of the lower extremity 
neurological symptoms.  Hence, the Board does not find that 
any lack of review of the neurological testing and treatment 
evidence results in the November 2009 VA examination report 
being inadequate for the purposes of this decision.  With 
regard to the clinical findings upon examination, nothing 
suggests that the documented findings are inconsistent with 
the medical history outlined in the claims file.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect 
to the issues on appeal has been met.  38 C.F.R. § 3.159 
(c)(4).  

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the Veteran's 
claim without further development and additional efforts to 
assist or notify the Veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran).  Therefore, the Board determines that the 
Veteran will not be prejudiced by the Board proceeding to the 
merits of the claim.




II. Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The 
basis of disability evaluation is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R.
§ 4.7.  All benefit of the doubt will be resolved in the 
Veteran's favor.  38 C.F.R. 
§ 4.3.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the Veteran's service-connected disabilities.  The Board has 
found nothing in the historical record that would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  In an increased rating case 
the present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the 
Board also notes that the Court has held that staged ratings 
are appropriate for increased rating claims when factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 
(2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).  
Thus, the Board has considered the propriety of staged 
ratings in assessing the Veteran's service-connected 
disability.

The Veteran's service-connected lumbosacral strain with 
degenerative joint disease
is currently assigned a 10 percent rating evaluation pursuant 
to 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2009).  The 
Veteran contends that his symptomology is worse than is 
contemplated under such rating, and that a higher rating 
should, therefore, be assigned. 

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. 
§§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

As relevant to the lumbar spine, under the General Rating 
Formula for Diseases and Injuries of the Spine, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, unfavorable ankylosis of the 
entire spine warrants a 100 percent rating.  Unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent rating.  Forward flexion of the thoracolumbar spine 
30 degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine warrants a 40 percent rating.  Forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spine contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis warrants a 
20 percent rating.  Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not greater than 85 
degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or more 
of height warrants a 10 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243 (2009).
The notes applicable to the General Formula are as follows:

Note (1): Evaluate any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

Under Diagnostic Code 5243, intervertebral disc syndrome may 
be rated under either the General Formula or under the 
Formula for Rating Intervertebral Disc Syndrome (IVDS) Based 
on Incapacitating Episodes.  Under the Formula for Rating 
Intervertebral Disc Syndrome, incapacitating episodes having 
a total duration of at least one week but less than 2 weeks 
during the past 12 months warrants a rating of 10 percent.  
Incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months 
warrants a rating of 20 percent.  Incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months warrants a rating of 30 
percent.  Incapacitating episodes having a total duration of 
at least 6 weeks during the past 12 months warrants a rating 
of 60 percent.

Note (1):  For purposes of evaluating under diagnostic code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disk syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.

Note (2):  If intervertebral disk syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating Formula for Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment.

The relevant medical evidence includes VA and private 
treatment records and the reports of a June 2005 and November 
2009 VA examinations.  The Board observes that the June 2005 
VA examiner specifically stated that the physical examination 
of the Veteran was invalid, citing inconsistencies between 
the Veteran's subjective complaints and symptomatology and 
functionality observed by the examiner.  The examiner stated 
that the Veteran was malingering.  

Further, although the record shows that the Veteran has 
received frequent treatment for his lumbar spine, including 
physical therapy and epidural injections, treatment records 
fail to provide clinical findings relevant to the rating 
criteria for spine disabilities.  Thus, the only medical 
evidence addressing the necessary symptomatology is the 
November 2009 VA examination report.  At this examination, 
the Veteran reported a history of fatigue, decreased motion, 
stiffness, weakness, spasms, and constant, severe pain in the 
low lumbar and sacrum.  He denied incapacitating episodes.  
The examiner noted that the Veteran used a cane.  
Clinical observations included kyphosis, but no other 
abnormal spinal curvatures, abnormal gait, right side spasm 
and bilateral tenderness.  Range of motion was 45 degrees 
flexion, 15 degrees extension, 30 degrees left lateral 
flexion, 25 degrees right lateral flexion, and 30 degrees 
bilateral rotation.  Pain with motion was noted, but no 
additional limitation was observed due to pain upon 
repetition.  The examiner diagnosed both lumbosacral strain 
with degenerative joint disease and piriformis syndrome, but 
noted that the pain in the lumbar spine was due to the 
service-connected disability and not to the piriformis 
syndrome.  

Based on the above evidence, the Board finds that a rating in 
excess of 20 percent for service-connected lumbosacral strain 
with degenerative joint disease is not warranted.  Absent 
limitation of forward flexion to 30 degrees or less or 
favorable ankylosis, a rating in excess of 20 percent for the 
service-connected lumbar spine disability is not supported by 
the evidence.  Even with consideration of pain with 
repetition, range of motion is not so limited.  

The Board notes that the Veteran has argued that he does, in 
fact, suffer from incapacitating episodes, which he claims 
are evident from postal service records.  A review of the 
Department of Labor Family Medical Leave Act (FMLA) records 
from March 2005 reveals that the Veteran was presently 
incapacitated for up to two weeks per month.  However, the 
Board observes that the FMLA form, in Footnote 2, defines 
incapacity as a "mean inability to work, attend school, or 
perform other regular daily activities" due to the health 
condition in question.  As discussed above, incapacitation 
for VA purposes is physician-prescribed bed rest.  Treatment 
records do not demonstrate that the Veteran was prescribed 
bed rest during these periods of incapacity for FMLA or at 
any other time during the appeal period.  Therefore, the 
Board finds that contemplation of a rating under the Formula 
for Rating Intervertebral Disc Syndrome is not warranted.  

Further, the Board reiterates that the Veteran's claim for 
service connection for neurological symptoms related to his 
service-connected lumbar spine disability were separately 
denied and not appealed.  Thus, this decision will not 
address such symptoms and whether there is a relationship 
between the Veteran's claimed right sciatica and his service-
connected back disability on appeal.  

The Board also finds that the effects of pain reasonably 
shown to be due to the Veteran's service-connected back 
disability are contemplated in the 20 percent rating.  There 
is no indication that pain, weakness, lack of endurance, 
fatigability or incoordination due to the Veteran's back 
disability has caused functional loss greater than that 
contemplated by the 20 percent evaluation assigned.  38 
C.F.R. 
§§ 4.40, 4.45; DeLuca.

Consideration has been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4 (2009), as 
required by Schafrath.  Specifically, the Board notes that 
the Veteran has degenerative joint disease of the spine and 
that arthritis may be rated under Diagnostic Code 5003.  
However, such a rating is only assignable if the limitation 
of motion is not compensated under the limitation of motion 
codes.  In this case, the Veteran's limitation of motion is 
the basis for the 20 percent rating already assigned.  Thus, 
a separate rating under Diagnostic Code 5003 for degenerative 
arthritis is prohibited. 

Accordingly, in light of the above evidence, the Board 
determines that a rating in excess of 20 percent for service-
connected lumbosacral strain with degenerative joint disease 
is not warranted.  The Board has contemplated the Veteran's 
own statements regarding the severity of his service-
connected lumbosacral strain with degenerative joint disease.  
Additionally, the Board acknowledges the various lay 
statements submitted by acquaintances of the Veteran, which 
discuss his back pain.  However, with the exception of 
symptoms the Veteran may experience and perceive, such as 
pain, the Veteran and other laypersons are competent to 
provide evidence on the question of the severity of a 
disability, to include performing and documenting any 
necessary tests and measurements.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  

Further, as evidenced by the above discussion, the Board has 
considered the applicability of the benefit of the doubt 
doctrine.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, as the 
competent evidence does not provide clinical findings 
supportive of a rating in excess of 20 percent for the 
Veteran's service-connected lumbosacral strain with 
degenerative joint disease, the preponderance of the evidence 
is against the claim of entitlement to ratings in excess of 
those assigned.  Therefore, the claim must be denied.

Extra-schedular and TDIU ratings

The Board notes that an extra-schedular rating is a component 
of a claim for an initial rating.  Barringer v. Peake, 22 
Vet. App. 242 (2008); see Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996).  The threshold factor for extra-schedular 
consideration is a finding on the part of the RO or the Board 
that the evidence presents such an exceptional disability 
picture that the available schedular evaluations for the 
service-connected disability at issue are inadequate.  Thun 
v. Peake, 22 Vet. App. 111 (2008); see Fisher v. Principi, 4 
Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1).  If so, 
factors for consideration in determining whether referral for 
an extra-schedular rating include marked interference with 
employment or frequent periods of hospitalization that 
indicate that application of the regular schedular standards 
would be impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1) 
(2009).  In the present case, the Board observes that the 
Veteran's leave records indicate that he has taken sick 
leave, annual leave, and leave under FMLA.  However, the 
basis for this leave is not solely the Veteran's service-
connected
lumbar spine disability, but also his cervical spine 
disability and right leg symptoms.  Further, the Veteran's 
lumbar spine symptoms are contemplated by the rating 
schedule, and thus do not present an unusual disability 
picture that is affecting his functionality in ways not 
considered by a schedular rating.  Therefore, the Board 
determines that extra-schedular referral is not necessary.
Finally, while the appeal was pending, in Rice v. Shinseki, 
22 Vet. App. 447 (2009), the Court held that a TDIU claim is 
part and parcel of an increased-rating claim when raised by 
the record.  The Board has jurisdiction to consider the 
Veteran's possible entitlement to a TDIU rating in this 
circumstance when the TDIU issue is raised by assertion or 
reasonably indicated by the evidence and is predicated at 
least in part on the severity of the service-connected 
disability in question, regardless of whether the RO has 
expressly addressed this additional issue.  See VAOPGCPREC 6-
96 (Aug. 16, 1996).  See also Caffrey v. Brown, 6 Vet. App. 
377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF 
v. Derwinski, 1 Vet. App. 324 (1991).  In this case, the 
Veteran has not filed a claim for TDIU.  Moreover, the record 
establishes that the Veteran is currently employed.  
Accordingly, the Board determines that further discussion of 
entitlement to a TDIU rating need not be discussed further. 


ORDER

A rating in excess of 20 percent for service-connected 
lumbosacral strain with degenerative joint disease is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


